Citation Nr: 0820102	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-25 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to March 
1946 and from October 1950 to August 1951.  He died in July 
2002.  The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2006 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

This case was the subject of a May 2008 hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the veteran had two separate periods of 
service, from August 1943 to March 1946, and from October 
1950 to August 1951.  He died in July 2002.  His death 
certificate lists the cause of immediate death as cerebral 
vascular accident, and other contributing conditions as 
history of testicular, bladder, and lung cancer.  In a May 
2006 letter, a treating physician of the veteran, Dr. Kern, 
wrote that it was probable that exposure to radiation played 
a role in the veteran's multiple tumors.  At her May 2008 
Board hearing, the appellant, who is the veteran's surviving 
spouse, stated that the veteran's first treatment for cancer 
was for testicular cancer, in 1953, relatively soon after 
discharge from his second period of service.  See Board 
hearing transcript (Tr.) at page 3.  The appellant contends 
that the veteran's cancer is a result of bomb-related 
radiation exposure in or near Japan during World War II.  

The RO has been able to obtain only an incomplete set of the 
veteran's service personnel and medical records.  In August 
2007, the RO issued a formal written determination finding 
that portions of the veteran's service medical records were 
unavailable for review.  In a January 2006 letter, the 
Defense Threat Reduction Agency (DTRA) noted the veteran's 
history of assignment to the 1767th Engineer Parts Supply 
platoon.  The DTRA noted that the veteran's service record 
could not be found at its storage location at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, and 
that it was apparently destroyed in a fire that occurred 
there in 1973.  The DTRA found that the available historical 
records did not document the veteran's presence with the 
American Occupation Forces in Hiroshima or Nagasaki Japan.  
The DTRA determined that the veteran's unit was at times 
stationed between 400 and 1,000 miles from Hiroshima and 
Nagasaki during the time frame from November 7, 1945, to 
January 30, 1946.  Because the veteran's unit has not been 
found to have been within 10 miles of the city limits of 
either Hiroshima or Nagasaki between August 6, 1945, and July 
1,1946, he has not been found to meet the definition of a 
radiation-exposed veteran for purposes of the favorable 
presumptions contained at 38 C.F.R. § 3.309(d)(3).

Particularly in cases where, as here, a veteran's service 
medical and service personnel records have been lost or 
destroyed, VA has a heightened duty to assist the appellant 
in development of his or her claim, to include identifying 
for the appellant the types of alternate or collateral 
sources of evidence that may assist in substantiating the 
claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
light of the details elicited at the appellant's May 2008 
Board hearing, the Board finds that the RO should assist the 
appellant in seeking records of the veteran's treatment and 
surgery for testicular cancer in 1953, as well as any other 
relevant records of treatment or surgery that may be 
available.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify the 
name and address of all providers of 
medical treatment for the veteran's 
testicular, bladder, and lung cancer.  
After any required releases for medical 
information are requested and obtained from 
the appellant, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained or determined 
to be no longer available.

The records sought should include records 
of treatment and surgery for testicular 
cancer in 1953.  The appellant has 
described the veteran's surgery for 
testicular cancer as having taken place in 
1953 at Mt. Sinai hospital.  The surgery 
was conducted by Dr. Walnick, who has since 
died.  (See Tr. at 10.)  According to the 
appellant, Mt. Sinai Hospital has since 
changed hands and is now the Phillips Eye 
Institute (Tr. at 11.)  It is not known 
whether the Phillips Eye Institute would 
have archived the records of the surgery.  
The RO should seek to determine if and 
where the records of 1953 surgery at Mt. 
Sinai Hospital might be archived.  

Also, at her Board hearing, the appellant 
noted that while Dr. Kern treated the 
veteran for cancer in 1987, he had a large 
quantity of medical records that may have 
included records of treatment and surgery 
for the testicular cancer in 1953.   (Tr. 
at 14.)  The RO should inquire as to 
whether the 1953 records may be in the 
possession of Dr. Kern or Methodist 
Hospital.  (See Tr. at 14.)

2.  If records relating to treatment and 
surgery for testicular cancer in 1953 are 
obtained and associated with the claims 
file, the RO should obtain a VA medical 
opinion as to whether it is at least as 
likely as not (whether there is a 50 
percent or greater probability) that such 
cancer began during service or is related 
to any incident of service.  If so, the 
physician should opine whether it is at 
least as likely as not that the veteran's 
history of testicular cancer caused or 
contributed to his death in July 2002, as 
indicated in the veteran's death 
certificate.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



